Skadden, Arps, Slate, Meagher & Flom (UK) llp 40 BANK STREET CANARY WHARF LONDON E14 5DS +4420 7519-7000 Fax: +4420 7519-7070 www.skadden.com August 24, 2010 VIA EDGAR H. Roger Schwall Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C. 20549 U.S.A. Re: DRDGold Limited Form 20-F for the fiscal year ended June 30,2009 (File No. 0-28800) Dear Mr. Schwall: On behalf of DRDGold Limited (the “Company”), I refer to the letter dated August 11, 2010 (the “Comment Letter”) from the Staff relating to the Company’s Form 20-F for the fiscal year ended June 30, 2009, and the telephone conversation my colleague, James Marshall, had with Bob Carroll yesterday regarding the Company’s plan for responding to the Comment Letter.Further to that telephone conversation, this letter confirms that the Company plans to respond to the Staff’s comments no later than September 3, 2010. Please contact me at +44 20 7519 7183 with any questions. Sincerely, /s/ James A. McDonald James A. McDonald cc: Securities and Exchange Commission Bob Carroll Chris White John Coleman DRDGold Limited Craig Barnes Jacob Hendrik Dissel Francois van der Westhuizen
